PER CURIAM.
The points presented on this appeal by the appellants involve factual issues which were resolved against the appellants by the trial court. The record on appeal does not contain a transcript of the testimony which was before the trial court. We are, therefore, unable on the basis of the record before this court to conclude that the appellants have demonstrated the existence of reversible error. For this reason the judgment appealed from is affirmed. See City of South Bay v. Armstrong, Fla.App. 1966, 188 So.2d 21.
Affirmed.
McCAIN, REED, and OWEN, JJ-, concur.